DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 and 12/17/2021 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,729,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “wherein each of the plurality of images are created at a different depth of focus and a different plane of focus” renders claims 1-20 as broadened and obvious variants of claims 1-18 of U.S. Patent No. 10,729,320.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (US 2013/0235343) in view of D’Souza et al. (US 2001/0055095).
Regarding claims 1 and 11, Hee discloses, a system for keratometry (Figs. 1-8) comprising: 
a light source (201); 
a light detector (202); 
a processor (Paragraph 0044 and see 218); 
a non-transitory machine-readable medium (Paragraph 0044 and see 218) communicatively coupled to the processor; and 
instructions stored on the non-transitory machine-readable medium (Paragraph 0044), the instructions, when loaded and executed by the processor, cause the processor to: 
project, using the light source (201), a light onto a plurality of surfaces (Paragraphs 0061 and 0064-0065) of an eye (211); 
create, using the light detector, an image of a plurality of reflections (Paragraphs 0061 and 0064-0065), each of the plurality of reflections created by reflecting the light off of one of the plurality of surfaces of the eye (Paragraphs 0061 and 0064-0065);
determine that the plurality of reflections are in focus in the image (Paragraphs 0061 and 0064-0065); and 

Hee does not disclose the light detector includes an adaptively focusable lens.
D’Souza teaches, from the same field of endeavor that in a system and method for keratometry that it would have been desirable to make the light detector includes an adaptively focusable lens (Paragraph 0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light detector includes an adaptively focusable lens as taught by the system and method for keratometry of D’Souza in the method and system for keratometry of Hee since D’Souza teaches it is known to include this feature in a system and method for keratometry for the purpose of providing a system and method for keratometry that compensates for magnification errors.
Regarding claims 9-10 and 19-20, Hee in view of D’Souza discloses and teaches as set forth above, and Hee further discloses, the plurality of images are created continuously (Paragraph 0034), and the plurality of images are created stepwise (Paragraph 0034).

Claims 2-5, 7, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (US 2013/0235343) in view of D’Souza et al. (US 2001/0055095) as applied to claims 1 and 11 above, and further in view of de Paz Sicam et al. (US 2015/0190046; herein referred to as “Sicam”).
Hee in view of D’Souza remains as applied to claims 1 and 12 above.
Hee in view of D’Souza does not disclose the instructions further cause the processor to: determine that the plurality of reflections are unfocused in the image; select a depth of field at 
Sicam teaches, from the same field of endeavor that in a system and method for keratometry (Figs. 1-3 and 6) that it would have been desirable to make the instructions further cause the processor to: determine that the plurality of reflections are unfocused in the image (Paragraphs 0096 and 0141); select a depth of field at which to create a second image, the depth of field selected to focus the plurality of reflections in the second image (Paragraphs 0096 and 0141); determine that the plurality of reflections are in focus in the second image (Paragraphs 0096 and 0141); and calculate, based on the determination, a curvature of the plurality of surfaces of the eye based on the image (Paragraphs 0096 and 0141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the instructions further cause the processor to: determine that the plurality of reflections are unfocused in the image; select a depth of field at which to create a second image, the depth of field selected to focus the plurality of reflections in the second image; determine that the plurality of reflections are in focus in the second image; and calculate, based on the determination, a curvature of the plurality of surfaces of the eye based on the image as taught by the a system and method for keratometry of Sicam in the combination of Hee in view of D’Souza since Sicam teaches it is known to include these features in a system and method for keratometry for the purpose of providing a simple system and method for keratometry with reduced cost.
claims 3 and 13, Hee D’Souza and Sicam discloses and teaches as set forth above, and Sicam further teaches, from the same field of endeavor that in a system and method for keratometry (Figs. 1-3 and 6) that it would have been desirable to make the instructions further cause the processor to: determine that the plurality of reflections are unfocused in the image (Paragraphs 0096 and 0141); select a plane of focus at which to create a second image, the plane of focus selected to focus the plurality of reflections in the second image (Paragraphs 0096 and 0141); determine that the plurality of reflections are in focus in the second image (Paragraphs 0096 and 0141); and calculate, based on the determination, a curvature of the plurality of surfaces of the eye based on the image (Paragraphs 0096 and 0141).
Regarding claims 4-5 and 14-15, Hee D’Souza and Sicam discloses and teaches as set forth above, and Sicam further teaches, from the same field of endeavor that in a system and method for keratometry (Figs. 1-3 and 6) that it would have been desirable to make selecting the plane of focus includes changing a distance between the plurality of surfaces of the eye and an imaging system (Paragraph 0187), and selecting the plane of focus includes choosing a plurality of planes of focus (Paragraphs 0096, 0141 and 0187).
Regarding claims 7, 17 and 18, Hee in view of Sicam discloses and teaches as set forth above, and Sicam further teaches, from the same field of endeavor that in a system and method for keratometry (Figs. 1-3 and 6) that it would have been desirable to make creating the image of the plurality of reflections from the plurality of surfaces of the eye includes creating a plurality of images, each of the plurality of images created at a different depth of focus and a different plane of focus (Paragraphs 0096 and 0141), and the plurality of images are created using a plurality of imaging systems (Paragraphs 0045, 0096 and 0187).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (US 2013/0235343) in view of D’Souza et al. (US 2001/0055095) as applied to claims 1 and 11 above, and further in view of Cocks (US 3,536,384).
Hee in view of D’Souza remains as applied to claims 1 and 11 above.
Hee in view of D’Souza does not disclose the plane of focus is curved.
Cocks teaches, from the same field of endeavor that in a system and method for keratometry that it would have been desirable to make the plane of focus is curved (Col. 4, lines 58-67 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the plane of focus is curved as taught by the system and method for keratometry of Cocks in the combination of Hee in view of D’Souza since Cocks teaches it is known to include this feature in a system and method for keratometry for the purpose of providing an accurate system and method for keratometry with reduced errors.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (US 2013/0235343; already of record) ) in view of D’Souza et al. (US 2001/0055095) as applied to claim 1, and further in view of Raymond et al. (US 9,161,688).
Hee in view of D’Souza remains as applied to claim 1 above.
Hee in view of D’Souza does not disclose the light detector includes a plurality of lenses.
Raymond teaches, from the same field of endeavor that in a system and method for keratometry that it would have been desirable to make the light detector includes a plurality of lenses (see 204 of Fig. 2 and associated text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        01/30/2022